As filed with the Securities and Exchange Commission on November 5, 2010 Registration No.333-139381 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 POST EFFECTIVE AMENDMENT NO. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Trubion Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 52-2385898 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2401 4th Avenue, Suite 1050 Seattle, WA 98121 (Address including zip code, and telephone number, including area code, of principal executive offices) TRUBION PHARMACEUTICALS, INC. 2, TRUBION PHARMACEUTICALS, INC. 2 TRUBION PHARMACEUTICALS, INC. 2 (Full Title of the Plans) Jay Reilly Secretary Trubion Pharmaceuticals, Inc. 2273 Research Boulevard, Suite 400 Rockville, MD 20850 (Name and Address of Agent For Service) (301) 795-1800 Telephone Number, Including Area Code, of Agent for Service Copies to: Carl A. Valenstein, Esq. Laurie A. Cerveny, Esq. Bingham McCutchen LLP 2treet, NW Washington, DC 20006 (202) 373-6000 Fax: (202) 373-6001 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x DEREGISTRATION OF SECURITIES Trubion Pharmaceuticals, Inc. is filing this Post-Effective Amendment No.1 to Registration Statement on Form S-8 for the Trubion Pharmaceuticals, Inc. 2002 Stock Plan, the Trubion Pharmaceuticals, Inc. 2002 Equity Incentive Plan and the Trubion Pharmaceuticals, Inc. 2006 Equity Incentive Plan (collectively, the “Plans”) filed on December15, 2006 (Registration No.333-139381) (the “Registration Statement”), to remove and withdraw from registration all securities registered pursuant to the Registration Statement which remain unsold as of the date hereof. Such removal and withdrawal is being effected because the Plans have terminated. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Rockville, Maryland, on this5 day of November, 2010. Trubion Pharmaceuticals, Inc. Date: November5, 2010 By: /S/Jay Reilly Jay Reilly, Secretary
